Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


DETAILED ACTION


Terminal Disclaimer
The terminal disclaimer filed on 09/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11259376 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Ishan P. Weerakoon, Reg. # 66,471 on 09/08/2022.

Claims 16 and 17 are amended herein.

(Original) A jukebox device, comprising:
a display;
a non-transitory computer readable storage medium storing at least a subset of a plurality of instances of media available for playback on or via the jukebox device; and
at least one processor configured to cause a coordinate space view to be displayed on the display and further configured to respond to inputs to the coordinate space view,
wherein the coordinate space view comprises a display area including virtual axes defining a coordinate space in which individual song, artist, and/or album items from the plurality of instances of media are displayed,
wherein each individual song, artist, and/or album item has a plurality of characteristics associated therewith, each said axis is associated with one of said characteristics so that each individual song, artist, and/or album item has a defined location in the coordinate space,
wherein, in response to an input selecting an artist item or an album item from said individual song, artist, and/or album items displayed in said display area, the display area is updated to cause movement within the coordinate space to change a location of the selected artist item or the album item in the coordinate space, and
wherein, in response to the input selecting a song from said individual song, artist, and/or album items displayed in said display area, triggering playback of the selected song item on the jukebox device.  
2. (Original) The jukebox device of claim 1, wherein the coordinate space is two-dimensional.  
3. (Original) The jukebox device of claim 1, wherein the coordinate space is three-dimensional.  
4. (Original) The jukebox device of claim 1, wherein items are arranged alphabetically along a first axis and chronologically along a second axis.  
5. (Original) The jukebox device of claim 1, wherein a release date associated with the item determines the item's positioning along the second axis.  
6. (Original) The jukebox device of claim 1, wherein discrete areas of one said axis are designated for a predefined arrangement of discrete genres.  
7. (Original) The jukebox device of claim 6, wherein the predefined arrangement of discrete genres is decomposable into a predetermined sub-arrangement of discrete sub-genres.  
8. (Original) The jukebox device of claim 6, wherein the discrete genres are grouped such that based on degrees of similarity therebetween such that similar genres are provided in closer relative proximity to one another as compared to disparate genres.  
9. (Original) The jukebox device of claim 1, wherein the at least one processor, upon detecting a song items selection, causes a popup screen to be displayed, the popup screen enabling receiving of confirmation that the selected song is to be played back.  
10. (Original) The jukebox device of claim 9, wherein the display of the popup screen is accompanied by the blurring, fading, and/or reduction to grayscale of coordinate space view elements behind the popup screen.  
11. (Original) The jukebox device of claim 1, wherein elements are grouped alone one axis based on popularity.  
12. (Original) The jukebox device of claim 11, wherein popularity is determined with reference to item popularity across a jukebox network, item popularity at a venue at which the jukebox device is located, and/or item popularity on an industry chart.  
13. (Original) The jukebox device of claim 11, wherein popularity is determined with reference to item popularity at one or more social networking sites.  
14. (Original) The jukebox device of claim 1, wherein, in response to the input selecting one of a song item, an album item, or an artist item, displaying the selected item in association with one or more tags associated with the selected item in a database, each of the tags being displayed as a floating object.  
15. (Original) The jukebox device of claim 14, wherein each of the one or more displayed tags is selectable.  
16. (Currently Amended) A method of making a jukebox device, the method comprising:
providing a display;
providing a non-transitory computer readable storage medium storing at least a subset of a plurality of instances of media available for playback on or via the jukebox device; and
providing at least one processor configured to cause a coordinate space view to be displayed on the display and further configured to respond to inputs to the coordinate space view,
wherein the coordinate space view comprises a display area including virtual axes defining a coordinate space in which individual song, artist, and/or album items from the plurality of instances of media are displayed,
wherein each individual song, artist, and/or album item has a plurality of characteristics associated therewith, each said axis is associated with one of said characteristics so that each individual song, artist, and/or album item has a defined location in the coordinate space,
wherein, in response to an input selecting an artist item or an album item from said individual song, artist, and/or album items displayed in said display area, the display area is updated to cause movement within the coordinate space to change a location of the selected artist item or the album item in the coordinate space, and
wherein, in response to the input selecting a song item from said individual song, artist, and/or album items displayed in said display area, triggering playback of the selected song item on the jukebox device.  
17. (Currently Amended) A non-transitory computer readable storage medium storing instructions that, when executed by a processor of a jukebox device, causes the jukebox device to perform operations comprising:
accessing at least a subset of a plurality of instances of media available for playback on or via the jukebox device;
display a coordinate space view on a display of the jukebox device, wherein the coordinate space view comprises a display area including virtual axes defining a coordinate space in which individual song, artist, and/or album items from the plurality of instances of media are displayed;
wherein each individual song, artist, and/or album item has a plurality of characteristics associated therewith, each said axis is associated with one of said characteristics so that each individual song, artist, and/or album item has a defined location in the coordinate space,
in response to an input selecting an artist item or an album item from said individual song, artist, and/or album items displayed in said display area, updating the display area to cause movement within the coordinate space to change a location of the selected artist item or the album item in the coordinate space; and
60in response to the input selecting a song item from said individual song, artist, and/or album items displayed in said display area, triggering playback of the selected song item.


Reasons for Allowance

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest cited prior art of records are Dion et al. (“Dion”, US PG-Pub. 2008/0086379), Sakurai (US PG-Pub. 2009/0109224 A1), Neuman et al. (“Neuman”, US Patent 8429530 B2), and Minatogawa et al. (“Minatogawa”, US PG-Pub. 2006/0080719 A1).
Dion teaches a jukebox’s graphical user interface for playing back a media item; Sakurai teaches a graphical user interface displaying a multi-dimensional arrangement for media program on multiple virtual axes; Neuman teaches a concept of centering and triggering the playback of the currently selected song icon; Minatogawa teaches the concept of centering the current selected media thumbnail item. However, none of the cited prior art references of record fully anticipate or render obvious the independent claims that performs a specific function according to the type of media in the virtual coordinate space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145